Citation Nr: 1208743	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-44 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 4, 2008 for a grant of entitlement to service connection for a right knee disorder.

2.  What evaluation is warranted for a right knee disorder from March 4, 2008?

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  Accordingly, in light of the evidence and the contentions presented that issue has been added to the issues considered by the Board.

The issues of entitlement to an earlier effective date for a grant of entitlement to service connection for a right knee disorder, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since March 4, 2008, the objective evidence has not demonstrated slight lateral instability, a limitation of extension to 10 degrees, or a limitation of flexion to 45 degrees.  


CONCLUSION OF LAW

Since March 4, 2008, the Veteran's right knee disorder has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5103, 5103A, 5257, 5260, 5261 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in March and April 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Of note, the Veteran suggested during his March 2011 Decision Review Officer hearing that his March 2010 VA examination was inadequate.  While the Board does not find that was objectively the case, the Veteran was provided with an additional VA examination in May 2011 following his complaints.  The Veteran has not suggested that this May 2011 examination was inadequate.  Moreover, the Board finds that the VA examinations are adequate because they was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Hence, the case is ready for adjudication.


Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  Id.

The Veteran's appeal for a higher rating stems from the rating decision that granted entitlement to service connection and assigned the initial rating.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, separate ratings may be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a compensable evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a limitation of leg flexion to 45 degrees warrants a 10 percent rating.  A limitation of flexion to 30 degrees warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a limitation of extension of the leg to 10 degrees warrants a 10 percent rating.  A limitation of extension to 15 degrees warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted when painful motion is noncompensable under the appropriate diagnostic code with a showing of degenerative arthritis established by x-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran asserts that he is entitled to a disability evaluation in excess of 10 percent for his right knee disorder.  For the reasons discussed below, the Board finds that the preponderance of the evidence is against the claim and that the appeal should be denied.

The claims file includes a transcript from a January 2009 Decision Review Officer Hearing.  During his hearing the Veteran reported that, in 1986, a bone shattered and he had to undergo right knee surgery.  He explained that he was beginning to experience more pain and the same symptoms as he had prior to his operation.  He described pain that ranged from mild to severe in intensity and described a recent fall after his knee went out.  

VA medical records dated in September 2009 demonstrate x-ray findings of degenerative changes in the knee with mild medial joint space narrowing, degenerative changes in the patellofemoral compartment with osteophyte formation, and loss of articular cartilage along the lateral aspect.  Small joint effusion was also noted.

During a January 2010 Travel Board Hearing in conjunction with his claim for service connection of his right knee disorder, the Veteran noted that he used a cane and that he had to be very careful going downstairs.  He stated that his knee sometimes locked up but that the distance in which it remained locked varied.  He explained that he took physical therapy.  The Veteran described having gone through a "lifetime of pain" due to his knee disorder.  

The Veteran was afforded a VA examination in March 2010.  During his examination, the Veteran reported transient locking of the knee when descending stairs and a sensation that the knee might give out.  On the day of examination the Veteran stated that he had experienced a flare up of right knee pain for the past four months, he reported constant pain on a level of 4 or 5 out of 10.  He also reported decreased motion, stiffness, and pain which occasionally woke him up.  The examiner noted that the Veteran had not been hospitalized in the past 12 months nor did he have an emergency room visit for his knee disorder.  The Veteran reported falling twice and working part time for five to six weeks.  The Veteran explained that he used a cane intermittently.  

On range of motion testing the Veteran was found to have flexion between 0 and 90 degrees with pain at 60 degrees.  There was no change in his range of motion with three repetitions of movement.  There was no weakness, fatigability or incoordination noted with repetition.  There was no overt soft tissue swelling and there was tenderness to palpitation of the medial and infra-patellar knee joint area.  There was no varus or valgus.  McMurray, Lachman and Drawers testing were all normal, there was no ankylosis.  X-rays demonstrated some degenerative changes.  A diagnosis of mild degenerative changes and small joint effusion was given.  The examiner noted that the Veteran had limitation of flexion, and a mild to moderate impairment with a painful range of motion, but no evidence of incoordination, weakness or fatigueability.  The examiner noted that the examination revealed essentially stable findings when compared to September 2009.  

A March 2010 VA treatment note reported that the Veteran fell 5 to 6 weeks prior and that he wanted a right knee brace.  A March 2010 treatment note reported that the Veteran was ambulating with a cane and he had obtained a knee brace for his right knee.  An October 2010 VA clinic note reported that the Veteran felt his right knee tended to lock up, with the last episode occurring three weeks prior.  He stated that his knee sometimes gave way.  An addendum to the treatment note reported that examination demonstrated slight crepitus and pain, but with full flexion and no instability.  

A January 2011 treatment note from the VA medical center noted that the Veteran fell and hurt his back following his knee locking up.  It was noted that the Veteran was doing physical therapy, wearing a brace and walking with a cane.  

In March 2011, the Veteran testified before a Decision Review Officer at a hearing in his local RO.  He stated that he felt his previous examination was inadequate.  The Veteran also reported experiencing constant pain, treating himself with a heating pad and keeping his leg elevated.  

The Veteran was examined in May 2011 in order to determine the severity of his right knee disorder.  He reported giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion in the knee.  He did not report episodes of dislocation or subluxation, but stated that he had weekly episodes of locking.  It was noted that these conditions affected joint motion.  The Veteran explained that he was able to stand for between 15 and 30 minutes, but was unable to walk more than a few yards.  He described intermittent but frequent use of a cane.  

On physical examination the Veteran's gait was observed to be antalgic.  There was no loss of bone or inflammatory arthritis.  Findings of crepitus, tenderness, guarding of movement, grinding, and patellar abnormality was found.  Knee instability was not found.  There was no locking, effusion, or dislocation noted.  There was evidence of a meniscus tear.  McMurray's test was positive.  Range of motion testing demonstrated flexion from 0 to 140 degrees with objective evidence of pain with active motion.  There was objective evidence of pain with repetitive motion.  Additional limitations of motion following three repetitions of range of motion testing were not found.  X-rays revealed mild degenerative changes and small joint effusion, stable when compared to September 2009 findings.  It was noted that the Veteran's knee caused decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength and pain.  The examiner opined that based on the evidence the Veteran's right knee disorder was mildly disabling.

Analysis

The Veteran does not meet the criteria for a higher rating from March 4, 2008.  The available record shows that in March 2010 there was a limitation of flexion to 90 degrees and in May 2011, a full range of right knee motion was demonstrated.  The objective evidence of record does not demonstrate instability or subluxation.  In March 2010 treatment notes and following the May 2011 VA examination neither instability nor subluxation were demonstrated.  Given this evidence entitlement to a higher evaluation is not in order.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Simply put, there is no objective evidence of even right knee instability, no evidence that right knee extension was limited to 10 degrees, and no evidence that right knee flexion was limited to 45 degrees.  

While the assigned evaluation is warranted under the Lichtenfels decision, entitlement to an increased evaluation is not in order.  Id.

The Board has considered whether a lay assertion of instability is sufficient; and recognizes that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011); see also Jandreau. .
In this case, the Veteran asserts that he wears a knee brace to stabilize his knee.  The question whether he has lateral instability or subluxation is a medical determination, based on testing of the knee.  Hence, the fact remains that objective medical testing has consistently found no clinical evidence of lateral instability or subluxation. 

As such, while the Board has considered the Veteran's testimony, it is not sufficiently probative to overcome the objective evidence that weighs against it.  The medical professionals who have evaluated the Veteran have been aware of his complaints of instability, yet objective testing did not find any instability.  Therefore, entitlement to a separate rating is not warranted based on either lateral instability or recurrent subluxation of the right knee.  Simply stated, the Veteran's statements are outweighed by the post-service medical records which provide evidence preponderating against a higher disability evaluation.

The Veteran's disability picture since March 4, 2008, was not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The symptoms experienced by the Veteran, i.e., pain and some limitation of motion are specifically contemplated by the rating criteria.  These symptoms do not require frequent periods of hospitalization.  Hence, the rating assigned adequately compensates him for the severity of the disability at issue.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Therefore, having reviewed the evidence of record, a disability rating in excess of 10 percent is simply not warranted for the Veteran's right knee disability.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for a right knee disorder from March 4, 2008 is denied.


REMAND

In a March 2010 statement the Veteran argued that the January 1957 rating decision was clearly and unmistakably erroneous.  As the outcome of that claim is inextricably intertwined with the question of entitlement to an earlier effective date for a grant of service connection for a right knee disorder, adjudication of the latter question must be deferred.  

At his May 2011 VA examination, the Veteran reported that he was a self-employed insurance adjuster and that he was unable to perform the requirements of his job and had missed 40 weeks of work secondary to his knee disorder.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In light of the statements made at the May 2011 VA examination, additional development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate whether the January 1957 rating decision was clearly and unmistakably erroneous.  The appellant is informed that the Board may exercise jurisdiction over this matter only if he files a timely substantive appeal. 

2.  A letter should be sent to the Veteran explaining what information and evidence is necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The RO should furnish the Veteran with an Application for Increased Compensation Based on Individual Unemployability form 21-8940 in order to determine whether the Veteran is currently unemployed, and if so why.  

3.  If, and only if, the Veteran states that he is unemployed, the RO should obtain the names and addresses of all medical care providers who treated his right knee disorder.  After the Veteran has signed the appropriate releases, any pertinent records obtained which are not already associated with the claims file should be associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Thereafter, if it is determined that he is unemployed, the RO should schedule the Veteran for a new VA examination.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  

The examining physician must address the effect the Veteran's right knee disorder alone has on his ability to obtain and retain substantially gainful employment.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's right knee disorder alone renders him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  The RO should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


